Supplemental opinion.

Per Curiam.
3. Appealnf counterclaim. The petition for a rehearing and resistance thereto show that the plaintiff has unsettled claims against the defendant, arising since this suit was brought, which may affect the amount of the defendant’s recovery on its counterclaim for money ^ pjaintiff> Jn yiew flf this we think the original opinion should be so modified as to remand the case to the district court for a determination of such matter.
*563It is therefore so ordered, and with such modification the original opinion is adhered to, and the petition for a rehearing is overruled.